Mr. Justice Robb
delivered the opinion of the Court.
The Examiner of Interferences and the Board of Examiners in Chief, after an unusually exhaustive and satisfactory analysis of the evidence, found that Campbell had established a conception and reduction to practice in February, 1906, and that Brown had established a reduction to practice in the latter part *501of 1904, but, by concealment of the invention until after he had learned of Campbell’s work in 1907, his rights became subordinated to those of Campbell. The Commissioner found that there had been concealment by Brown of the device of 1904, which the lower tribunals of the Patent Office found constituted a reduction to practice, and that the application for a patent was inspired by the knowledge of what Campbell had done. The Commissioner concluded that “either the Brown device was regarded by those responsible for its development as unsatisfactory, and amounted to nothing more than an abandoned experiment, or that Brown, by concealing his device until he was aware of the device marketed by the Victor Typewriting Company, Campbell’s assignee, has lost his right to a patent thereto.” This alternative ruling of the Commissioner is criticized by counsel for appellant, but if they will turn to the opinion of the circuit court of appeals for the seventh circuit, in a somewhat similar case, Universal Adding Mach. Co. v. Comptograph Co. 77 C. C. A. 227, 146 Fed. 981, they will find that almost the same language was there used.
We are convinced that the evidence fully sustains the finding of the tribunals of the Patent Office that Mr. Brown concealed this invention from the time it was made, in 1904, until Mr. Campbell’s machine was on the market, in 1907, and that it was Mr. Campbell’s disclosure of the invention to the public that inspired- the Brown application. We do not deem it, necessary to review the evidence here, since that has been so satisfactorily done in the Patent Office. VTe therefore agree with the Office that the case is ruled by Mason v. Hepburn, 13 App. D. C. 86; Richards v. Burkholder, 29 App. D. C. 485; Gordon v. Wentworth, 31 App. D. C. 150, and other cases in this court.
“No man, when he hath lighted a candle, putteth it in a secret place, neither under a bushel, but on a candlestick, that they which come in may see the light.” St. Luke 11: 33. The man who secretes his invention makes easier and plainer the path of no one. He contributes nothing to the public. Over and over has it been repeated that the object of the patent system is, through protection, to stimulate inventions, and inventors ought *502to -understand that this is for the public good. "Where an invention is made and hidden away, it might as well never have been made at all, — at least so far as the public is concerned. The law owes nothing to such an. inventor, and to permit him to lie in wait, so to speak, for one who, independently and in good faith, proceeds to make and disclose to the public the same invention, would be both unjust and against the policy of the patent laws. In the eyes .of the law he is not the prior inventor.
Decision affirmed. Affirmed. _
A petition by the appellant for a rehearing was denied March 2, 1914.